Cite as 2017 Ark. App. 467

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-17-231


CRYSTAL BECK                                      Opinion Delivered   September 20, 2017
                               APPELLANT
                                                  APPEAL FROM THE GARLAND
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 26JV-15-398]

                                                  HONORABLE TED C. CAPEHEART,
ARKANSAS DEPARTMENT OF                            JUDGE
HUMAN SERVICES and MINOR
CHILDREN                                          AFFIRMED
                     APPELLEES



                           PHILLIP T. WHITEAKER, Judge

       Crystal Beck appeals a Garland County Circuit Court order terminating her parental

rights to her daughters, SB and OB. More specifically, she challenges both the trial court’s

findings of statutory grounds and its best-interest determination. We affirm.

                                I. Facts and Procedural History

       On July 7, 2015, Beck took SB and OB to a child-advocacy center, reporting

allegations of sexual abuse. The Arkansas Crimes Against Children Division (CACD) was

contacted to conduct a criminal investigation, and the Arkansas Department of Human

Services (Department or DHS) was contacted to perform a safety assessment. DHS had

concerns about Beck’s ability to care for and protect the children. She had driven the children

to the center and was exhibiting bizarre and agitated behavior, causing DHS to suspect the

influence of drugs. Beck tested positive for THC, opiates, benzodiazapines,
                                  Cite as 2017 Ark. App. 467

methamphetamine, and amphetamine. The family service worker also had concerns about the

children’s home environment. The children were then removed from her custody by the

Department.

       On September 9, 2015, the court adjudicated the children dependent-neglected. The

court noted specifically that Beck had tested positive for several illegal substances and that she

had driven a vehicle with the children while under the influence of those illegal substances,

thereby placing them at a risk of harm. Thus, the court based its adjudication on both neglect

and parental unfitness. The trial court set the goal of the case as reunification, ordered DHS

to provide services to Beck, and directed Beck to comply with the orders of the court.

       After adjudication, the court conducted two review hearings. At both hearings, the

court found that DHS had made reasonable efforts to provide services necessary to achieve

reunification. The court also found that Beck had only partially complied with the case plan

and had made some progress in mitigating the causes of the out-of-home placement.1

Specifically, the court noted that Beck was either unemployed or working only part-time, had

been jailed twice since adjudication, and had not provided any proof of her place of residence

to DHS. Regarding the children, the court suspended Beck’s visitation on the

recommendation of the children’s therapist. Regarding sobriety, the court found that Beck

had not remained clean and sober; that she had tested positive for methamphetamine,

amphetamine, THC, and opiates; that she had missed drug/alcohol assessment appointments;

and that she had not completed a drug-treatment program. Despite these findings adverse to


       1
        At the second review hearing, the court found that Beck had made only minimal
progress in alleviating the causes of out-of-home placement.
                                               2
                                 Cite as 2017 Ark. App. 467

Beck, the trial court continued the goal of the case as reunification, with a concurrent plan

of legal adoption/legal guardianship/permanent custody.

       On June 29, 2016, the court conducted a permanency-planning hearing and changed

the goal of the case to termination of parental rights and adoption. One month later, on July

29, 2016, DHS filed a petition to terminate Beck’s parental rights, alleging the following

grounds: twelve months’ failure to remedy; subsequent other factors; and aggravated

circumstances. The Department alleged that it was in the best interest of the children for

Beck’s parental rights to be terminated, citing homelessness, inadequate supervision, continued

sexual abuse, and “all dangers associated with a parent abusing illegal substances.”

       The termination hearing was initially scheduled for October 5, 2016. Beck did not

appear at the call of the docket. She had moved to the state of Utah and, due to difficulty

with travel, was late for the hearing. 2 The termination hearing was finally held on December

16, 2016. The court heard from numerous witnesses, including Beck, regarding Beck’s

compliance with the case plan, the adoptability of the children, and the progress of the

children in therapy and foster care. The court found the Department’s witnesses to be

credible in this regard. After the hearing, the court found by clear and convincing evidence

that (1) the children had been out of Beck’s custody for over 12 months, she had failed to

follow and complete the case plan, and she had not remedied the circumstances that brought

the children into the state’s custody; (2) her failure to complete the case plan and remedy the

conditions that brought the children into custody demonstrated her incapacity or indifference


       2
        The case was rescheduled to October 20, 2016, but did not proceed that day due to
a conflict with the court.
                                           3
                                 Cite as 2017 Ark. App. 467

to remedy the circumstances preventing reunification; and (3) the Department had offered her

numerous services to achieve reunification and that there was little likelihood that continued

services would result in successful reunification and, as such, that Beck had subjected the

children to aggravated circumstances. The court noted that Beck had moved to Utah after

the permanency-planning hearing and that, since that hearing, she had attempted to make

progress on the case plan. However, the court found that Beck’s resumption of contact and

her efforts to participate in the case plan or follow the orders of the court both after the

permanency-planning hearing and before the termination-of-parental-rights hearing, were

insufficient to prevent termination of her parental rights. The court found the Department

had proved all three statutory grounds alleged in the petition and that it was in the best

interest of the children to terminate Beck’s parental rights. More specifically, the court stated

it had considered the likelihood that the children would be adopted and the potential harm

to the children if they were returned to Beck’s custody.           Beck appeals the order of

termination.

                                     II. Standard of Review

       The rights of natural parents are not to be passed over lightly. The termination of

parental rights is an extreme remedy and in derogation of the natural rights of parents. Fox v.

Ark. Dep’t of Human Servs., 2014 Ark. App. 666, 448 S.W.3d 735. As a result, there is a heavy

burden placed on the party seeking to terminate the relationship. Id. However, parental rights

will not be enforced to the detriment or destruction of the health and well-being of the

child. Smithee v. Ark. Dep’t of Human Servs., 2015 Ark. 506, 471 S.W.3d 227.


                                               4
                                 Cite as 2017 Ark. App. 467

       In order to terminate parental rights, a trial court must find by clear and convincing

evidence that at least one statutory ground for termination exists and that termination is in the

child’s best interest. Ark. Code Ann. § 9-27-341(b)(3) (Repl. 2015). Clear and convincing

evidence is that degree of proof that will produce in the fact-finder a firm conviction as to the

allegation sought to be established. Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196

(1992).

       Our standard of review in termination-of-parental-rights cases is well settled; we

review these cases de novo. Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d

286 (2001). We will not reverse the trial court’s rulings unless its findings are clearly

erroneous. J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997). In

determining whether a finding is clearly erroneous, we give due deference to the opportunity

of the trial court to judge the credibility of witnesses. Dinkins, supra.

                                     III. Statutory Grounds

       Beck challenges all three statutory grounds for termination found by the trial court: the

twelve-month-failure-to-remedy, the subsequent-other-factors, and the aggravated-

circumstances     grounds.    However,      only    one    ground     must    be    proved    to

support termination. Reid v. Ark. Dep’t of Human Servs., 2011 Ark. 187, 380 S.W.3d 918.

Because there was sufficient evidence to support the twelve-month-failure-to-remedy ground,

her challenge fails.

       The failure-to-remedy ground found at section 9-27-341(b)(3)(B)(i)(a) allows for

termination of parental rights if the child has been adjudicated by the court to be dependent-

neglected and has continued to be out of the custody of the parent for twelve months, and
                                            5
                                 Cite as 2017 Ark. App. 467

despite a meaningful effort by the department to rehabilitate the parent and correct the

conditions that caused removal, those conditions have not been remedied by the parent. Here,

it is undisputed that OB and SB were adjudicated dependent-neglected by the court and had

remained out of Beck’s custody for over twelve months. It is undisputed that the conditions

that caused their removal were Beck’s drug usage and her inability to properly supervise the

children. It is also undisputed that the trial court made specific findings at every hearing that

DHS had made reasonable efforts to provide services necessary to achieve reunification. Thus,

the only issue for discussion is whether Beck remedied the conditions that caused removal.

       Here, Beck did not remedy the conditions that caused removal. Admittedly, she did

complete a 15-day outpatient-treatment program in May 2016. However, based on her drug-

and-alcohol assessment completed in August 2016, it was recommended that she enter

outpatient treatment for a minimum of 90 days while continuing with her individual therapy

appointments. While there was some evidence that she attended AA/NA meetings after she

had moved to Utah, there is no evidence that she has ever completed the recommended

outpatient treatment. Overall, throughout the history of these proceedings, Beck repeatedly

tested positive for controlled substances, continued to have issues with drugs up until at least

the permanency-planning hearing in June 2016 when she tested positive for buprenorphine,

attempted to manipulate the outcome of several of her drug screens, and failed to show for

others. The trial court heard all this evidence and was not convinced of her sobriety or that

she had shown that she could maintain sobriety. We cannot say that its finding in this regard

was clearly erroneous.


                                               6
                                 Cite as 2017 Ark. App. 467

       Beck argues that she had shown recent progress and that the trial court erred in not

giving this due consideration. Her argument is misplaced. In termination proceedings, the

trial court must consider a parent’s compliance during the entire dependency-neglect case and

the evidence presented at the termination hearing in deciding whether termination is in the

child’s best interest. Ark. Code Ann. § 9-27-341(a)(4)(B). Here, the trial court acknowledged

that Beck had recently made some progress but found that her progress was too little, too late.

Thus, the trial court clearly considered and weighed Beck’s compliance throughout the entire

case and did not reject her last-minute efforts out of hand.

                                        IV. Best Interest

       Beck next challenges the trial court’s best-interest finding, arguing that there was

insufficient evidence of a potential harm; she does not challenge the court’s adoptability

finding. However, we hold that the court’s potential-harm analysis was not clearly erroneous.

In considering whether there will be potential harm caused by returning the child to the

parent, the trial court is not required to find that actual harm would result or to affirmatively

identify a potential harm. Reid, supra. Potential harm must be viewed in broad terms,

including the harm the child suffers from the lack of stability in a permanent home. Martin v.

State, 2017 Ark. 115, 515 S.W.3d 599.. Moreover, a court may consider past behavior as a

predictor of likely potential harm should the child be returned to the parent’s care and

custody. Harbin v. Ark. Dep’t of Human Servs., 2014 Ark. App. 715, at 3, 451 S.W.3d 231,

233. Here, the court noted that Beck’s failure to complete the case plan demonstrated how

SB and OB would be at risk of harm if returned to her custody. There was also evidence that

Beck is living with an 80-year-old man in exchange for caring for him and his house. She
                                            7
                                Cite as 2017 Ark. App. 467

met the man after she had moved to Utah and had been picked up by him while she was

hitchhiking. They do not have a written lease agreement, and she could be kicked out at any

time for any reason. He has not yet undergone a background check, and because a home

study has not been completed, it is unclear whether his household would even meet with

court approval for placement. Finally, the children are in counseling, and their former

therapist has recommended no contact with Beck until more progress has been made in their

treatment. As a result, Beck has had no contact with the children for almost a year, and there

is no evidence as to when contact could resume without harm to the children’s treatment.

Based on the foregoing, the trial court’s finding in this regard was not clearly erroneous.

       Affirmed.

       GRUBER, C.J., and BROWN, J., agree.

       Tina Bowers Lee, Arkansas Public Defender Commission, for appellant.

       Andrew Firth and Mary Goff, County Legal Operations, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                              8